DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 and 11/04/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-25, 29 and 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al., (US 2011/0230837) in view of Kuo et al., (US 2012/0059349).
Claim 19, Kamen teaches an injection device (seen in Fig. 2 at 100) comprising: 
a housing ([0184] wherein (100) includes outer housing (102)) configured to receive a syringe (Fig. 2, (222)) that has a barrel (Fig. 2, (222) being the syringe barrel) and a plunger (Fig. 2, (224)) received in the barrel (222); and 
a vibration generator (Fig. 2, (210)) operable to vibrate ([0025] wherein a vibration alarm vibrates the device to inform the patient of a status change in the device state or the state of delivery.
Kamen teaches a vibration generator which vibrates the entire device, and therefore also the barrel and plunger within the device. However, if applicant is not satisfied with this explanation, related prior art Kuo can be directed to. 
In related prior art, Kuo teaches an injection device (Kuo Fig. 1a, (10)) with vibration generator, wherein the vibration generator operable to vibrate at least one of the barrel or the plunger when the syringe is received in the housing (Kuo [0257] wherein the injection assembly contains means for creating vibration to vibrate the (threaded rod) piston rod, (Kuo Fig. 1a, annotated below, (81) and threaded nut (81*)), and thus also (piston) plunger (28), and therefore also the barrel (Kuo Fig. 1a, annotated, (18*). Thus, Kuo teaches a vibration generator which vibrates the barrel and the plunger while contained within the housing of the injection device).

    PNG
    media_image1.png
    591
    437
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the vibration generator of Kamen, to vibrate the barrel and/or the plunger of the injection device specifically (rather than the whole device), as taught by Kuo, for the similar motivation of the vibrations being detectable by the patient without harming the patient, therefore notifying the patient of a drug delivery (Kuo [0254]), as is taught by Kamen’s injection device.

Claim 20, Kamen in view of Kuo teaches the modified injection device according to claim 19, wherein the vibration generator (as taught by Kuo and part of the modified device) is operable to vibrate the barrel (Kuo [0257] wherein the injection assembly contains means for creating vibration to vibrate the (threaded rod) piston rod, and therefore also the barrel (Kuo Fig. 1a, annotated, (18*). This would also be the case in the modified device).  

Regarding Claim 21, Kamen in view of Kuo teaches the modified injection device according to claim 19, wherein the vibration generator is operable to vibrate the plunger (Kuo [0257] wherein the injection assembly contains means for creating vibration to vibrate the (threaded rod) piston rod, (Kuo Fig. 1a, annotated, (81)) and threaded nut (81*), and thus also the plunger (28). This would therefore also be the case for the modified device).  

Regarding Claim 22, Kamen in view of Kuo teaches the modified injection device according to claim 21, wherein the plunger (Kamen Fig. 2, (226)) comprises a piston (Fig. 2, (224)) and a plunger rod (Fig. 2, (226)), and wherein the vibration generator is operable to vibrate at least one of the piston or the plunger rod (wherein Kamen teaches vibration of the whole device, and Kuo also teaches Kuo [0257] wherein the injection assembly contains means for creating vibration to vibrate the (threaded rod) plunger rod, therefore also the piston of the modified device).  

Claim 23, Kamen in view of Kuo teaches the modified injection device according to claim 21, wherein the vibration generator is configured to be in engagement with the plunger when the syringe is received in the housing such that the vibration generator is operable to vibrate the plunger (as seen in Fig. 2, wherein the syringe and plunger are in the housing when the vibration generator is operable to vibrate both).

Regarding Claim 24, Kamen in view of Kuo teaches the modified injection device according to claim 21, wherein the plunger (Kamen Fig. 2, (226)) is moveable within the barrel (Kamen Fig. 2, (222)) to dispense a medicament (Kamen Fig. 2, (200)) from the syringe, and wherein the vibration generator is configured to move together with the plunger during dispensing of medicament (Kamen and Kuo teach the motor being connected to the vibration generator (Kamen Fig. 2 (210), Kuo Fig. 1a (36), and further in Kuo wherein the threaded shaft (81) of the vibration generator moves with the piston (28) (Kuo [0245] the drive means (81) moves the piston forward)).  

Regarding Claim 25, Kamen in view of Kuo teaches the modified injection device according to claim 19, wherein the vibration generator comprises a piezoelectric transducer (Kuo [0257] wherein the vibration generator transducers may be piezoelectric).

Regarding Claim 29, Kamen in view of Kuo teaches the modified injection device according to claim 19, further comprising an actuator (Kamen Fig. 1A, (108) is actuated by the 

Regarding Claim 31, Kamen in view of Kuo teaches the modified injection device according to claim 19, further comprising an energy storage configured to power the vibration generator (Kamen [0187] wherein the power supply (220) powers the entire device, therefore also powers the vibration generator).

Regarding Claim 32, Kamen in view of Kuo teaches the modified injection device according to claim 19, further comprising a cap (Kamen Fig. 3K, annotated below, (318)) configured to cover a needle (Kamen Fig. 3K, (348)) of the syringe (as seen in Kamen Fig. 3K below)) when the syringe is received in the housing (Kamen Fig. 2, wherein the syringe (222) is located in the housing (102)).

    PNG
    media_image2.png
    316
    649
    media_image2.png
    Greyscale


Regarding Claim 33, Kamen in view of Kuo teaches the modified injection device according to claim 19, wherein the housing (Kamen Fig. 2, (102)) entirely contains the barrel 

Regarding Claim 34, Kamen in view of Kuo teaches the modified injection device according to claim 19, wherein the vibration generator is disposed in the housing (Kamen Fig. 2, wherein the vibration generator (210) is in the housing (102) of (100)).  

Regarding Claim 35, Kamen in view of Kuo teaches the modified injection device according to claim 19, further comprising the syringe disposed in the housing (Kamen Fig. 2, wherein the syringe (222) is disposed in the housing), wherein the plunger is received in the barrel (Kamen Fig. 2, wherein the plunger (224) is received in the barrel (222)), and wherein the barrel contains a medicament (Kamen Fig. 2, (200)).

Regarding Claim 36, Kamen in view of Kuo teaches the modified injection device according to claim 19, wherein the injection device is an auto-injector (Kamen [0382] wherein the injection initiation is remote controlled, therefore the injector is an auto-injector).  

Regarding Claim 37, Kamen teaches a method of dispensing medicament from an injection device (Fig. 2, (100)), the method comprising: 
exerting a force on the plunger (Fig. 2, (224)) to slide the plunger within the barrel (Fig. 2, (222)) to dispense the medicament (Fig. 2, (200)).

In related prior art, Kuo teaches an injection device (Kuo Fig. 1a, (10)) with vibration generator, wherein the vibration generator operable for vibrating at least one of a barrel or a plunger of a syringe of the injection device (Kuo [0257] wherein the injection assembly contains means for creating vibration to vibrate the (threaded rod) piston rod, (Kuo Fig. 1a, annotated below, (81) and threaded nut (81*)), and thus also (piston) plunger (28), and therefore also the barrel (Kuo Fig. 1a, annotated, (18*). Thus, Kuo teaches a vibration generator which vibrates the barrel and the plunger while contained within the housing of the injection device).

    PNG
    media_image1.png
    591
    437
    media_image1.png
    Greyscale

.
  
Claims 26-27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al., (US 2011/0230837) in view of Kuo et al., (US 2012/0059349), as applied to Claim 19 or 37 above, respectively, and further in view of Jugl et al., (US 2015/0209522).
Regarding Claim 26, Kamen in view of Kuo teaches the modified injection device according to claim 19. 
Kamen in view of Kuo teaches the vibration generator vibrating the barrel, however, doesn’t explicitly teach wherein the barrel has an eigenfrequency, and wherein the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a vibration frequency different from the eigenfrequency of the barrel.
In related prior art, Jugl teaches an injection device with a vibration generator, wherein the resulting vibrations generate an eigenfrequency (Jugl [0007] wherein the device creates vibrations, and the components within receiving the vibrations also vibrate at a different frequency, generating an eigenfrequency). Further, the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a vibration frequency different from the eigenfrequency of the barrel (Jugl [0096], wherein the components of the injection device 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, that the vibrations of the barrel and plunger of Kamen and Kuo, would generate different eigenfrequencies, as taught by Jugl, since Jugl teaches vibrations create eigenfrequencies (Jugl [0007] and [0096]).

Regarding Claim 27, Kamen in view of Kuo and Jugl teaches the modified injection device according to claim 26, wherein the vibration frequency is greater than the eigenfrequency (Jugl [0096], wherein the vibration frequency causes eigenfrequency generation as a result, therefore the vibration frequency would obviously be greater than the resulting eigenfrequency).  

Regarding Claim 38, Kamen in view of Kuo teaches the modified method of claim 37.
Kamen in view of Kuo teaches the vibration generator vibrating the barrel, however, doesn’t explicitly teach wherein the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a frequency different from the eigenfrequency of the barrel.
 In related prior art, Jugl teaches an injection device with a vibration generator, wherein the resulting vibrations generate an eigenfrequency (Jugl [0007] wherein the device creates vibrations, and the components within receiving the vibrations also vibrate at a different frequency, generating an eigenfrequency). Further, the vibration generator is operable to vibrate the at least one of the barrel or the plunger at a vibration frequency different from the 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, that the vibrations of the barrel and plunger of Kamen and Kuo, would generate different eigenfrequencies, as taught by Jugl, since Jugl teaches vibrations create eigenfrequencies (Jugl [0007] and [0096]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al., (US 2011/0230837) in view of Kuo et al., (US 2012/0059349), as applied to Claim 19 above, respectively, and further in view of Hunter et al., (US 2015/0122338).
Regarding Claim 28, Kamen in view of Kuo teaches the modified injection device according to claim 19, wherein the vibration generator vibrates the barrel and the plunger.
Kamen in view of Kuo doesn’t explicitly teach wherein the vibration generator is operable to vibrate the at least one of the barrel and plunger at a frequency in a range of 100 to 3000 Hz. 
In related prior art, Hunter teaches an injection device having a vibration generator, wherein the vibration generator is operable to vibrate the at least one of the barrel and plunger at a frequency in a range of 100 to 3000 Hz (Hunter [0007] wherein the piston is vibrated and oscillates at a frequency between 50-500Hz. This falls within the range of 100-3000Hz).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the frequency of the vibrations of Kamen and Kuo, to oscillate at a frequency in 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783